349 S.W.3d 473 (2011)
STATE of Missouri, Respondent,
v.
Cordell BASS, Appellant.
No. ED 95695.
Missouri Court of Appeals, Eastern District, Division Four.
September 27, 2011.
*474 Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Cordell Bass (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of kidnapping. Section 565.110 RSMo (2000), and one count of assault in the first degree. Section 565.050 RSMo (2000). Appellant was sentenced as a prior and persistent offender to eighteen years' imprisonment on each count, to run concurrently. Appellant raises one point on appeal, challenging the sufficiency of the evidence to support the kidnapping conviction.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. The State presented sufficient evidence from which a trier of fact could have reasonably found Appellant guilty of kidnapping. State v. Peeples, 288 S.W.Sd 767, 770 (Mo.App. E.D.2009). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).